SANTOSH REDDY, M.D., Defendant Below, Appellant,
v.
THE PMA INSURANCE COMPANY and CNA INSURANCE COMPANY a/s/o HARBOR HEALTH CARE & REHABILITATION CENTER, INC., Plaintiffs Below, Appellees.
No. 80, 2010.
Supreme Court of Delaware.
Submitted: February 16, 2010.
Decided: February 18, 2010.
Before HOLLAND, BERGER and JACOBS, Justices.

ORDER
CAROLYN BERGER, Justice.
This 18th day of February 2010, it appears to the Court that:
(1) The defendant/appellant, Santosh Reddy, M.D. ("Reddy"), has petitioned this Court, pursuant to Supreme Court Rule 42 ("Rule 42"), to appeal from the Superior Court's January 26, 2010 denial of Reddy's motion for summary judgment. By order dated February 9, 2010, the Superior Court denied Reddy's application for certification of the interlocutory appeal.
(2) Applications for interlocutory review are addressed to the sound discretion of this Court and are granted only in exceptional circumstances. We have examined the Superior Court's January 26, 2010 order according to the criteria set forth in Rule 42 and have concluded that exceptional circumstances as would merit review of the order do not exist in this case.
NOW, THEREFORE, IT IS HEREBY ORDERED that the interlocutory appeal is REFUSED.